02-11-088-CV


























COURT OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00088-CV
 
 



In re Donald W. Davis


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of habeas corpus and his
motion for temporary relief and is of the opinion that all relief should be
denied.  Accordingly, relator’s petition
for writ of habeas corpus is denied and his motion for temporary relief is
denied as moot.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
TERRIE LIVINGSTON
CHIEF JUSTICE
 
PANEL: 
LIVINGSTON, C.J.; MCCOY and WALKER, JJ.
 
MCCOY, J. would request a response and set a
bond for relator’s release.
 
DELIVERED: 
March 9, 2011




[1]See
Tex. R. App. P. 47.4, 52.8(d).